   20-05027-rbk Doc#265 Filed 07/20/21 Entered 07/20/21 05:09:00 Ntc/Hrg AP int ptys Pg
                                        1 of 2
                      UNITED STATES BANKRUPTCY COURT
                             Western District of Texas

                                                                Bankruptcy Case
                                                                                20−50805−rbk
                                                                           No.:
                                                                   Chapter No.: 11
IN RE: KrisJenn Ranch, LLC , Debtor(s)

                                                           Adversary Proceeding
                                                                                20−05027−rbk
                                                                           No.:
                                                                         Judge: Ronald B. King
                                                       Krisjenn Ranch, LLC,
                                                       Krisjenn Ranch, LLC,
                                                       Series Uvalde Ranch,
                                                       Krisjenn Ranch, LLC,
                                                       Series Pipeline Row
                                                       Plaintiff
                                                  v.
                                                       DMA Properties, Inc. et
                                                       al.
                                                       Defendant



                                              RESET
                                        NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   us−courts.webex.com/meet/King

     on   8/4/21 at 09:30 AM

     RESET WEBEX / TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN
     INFORMATION IS AS FOLLOWS: (650) 479−3207 Access Code 160−686−6761 (1) IF TIME ESTIMATE
     EXCEEDS 20 MINUTES OR (2) IF EXHIBITS WILL BE OFFERED PLEASE CONTACT DEANNA
     CASTLEBERRY @ deanna_castleberry@txwb.uscourts.gov (related document(s): 240 DMA Properties's
     Motion for Attorneys' Fees and Motion to Amend Judgment (related document (s) 237 Final Judgment
     (related document(s): 1 Original Complaint Requesting Declaratory Judgment filed by Krisjenn Ranch, LLC,
     Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row (attorneys Charles
     John Muller IV, Ronald J. Smeberg) against DMA Properties, Inc., Longbranch Energy, LP) (Order entered
     on 3/24/2021) filed by Austin Hammer Krist for Third Pty Plaintif DMA Properties, Inc. Hearing Scheduled
     For 8/4/2021 at 9:30 AM at https://us−courts.webex.com/meet/King (Castleberry, Deanna)***RESET PER
     DIRECTION OF THE COURT FROM 8/2/2021.***


Dated: 7/20/21
                                                          Barry D. Knight
                                                          Clerk, U. S. Bankruptcy Court
20-05027-rbk Doc#265 Filed 07/20/21 Entered 07/20/21 05:09:00 Ntc/Hrg AP int ptys Pg
                                     2 of 2


                                                                      [Hearing Notice (AP)] [NtchrgAPap]
